DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 61-68 are pending
Claims 1-60 and 81-105 were previously canceled
Claims 69-80 were previously withdrawn from consideration
Claims 61 and 62 are currently amended
Claims 61-68 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 61 is objected to because of the following informalities:  Line 15 now states “wherein the wireless communicator is operable to communicate data to the” and instead should state “wherein the wireless communicator is operable to communicate the data to the” for further clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 61 now recites “wherein the wireless communicator is operable to communicate data to the wireless communicator absent a physical electrical connection with the wireless communicator;” on lines 15-16, which is not described or supported in the original specification filed on 04/24/2020; therefore, is new matter.  Claims 62-68 are also rejected since these claims depend on claim 61.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation "wherein the wireless communicator is operable to communicate data to the wireless communicator absent a physical electrical connection with the wireless communicator;” on lines 15-16.  It is unclear and confusing whether Applicant intended to recite to the base wireless communicator instead?  Claims 62-68 are also rejected since these claims depend on claim 61.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Vivian Batten (GB 2271106 A) (see attached foreign document) (hereinafter “Mark”) in view of Lautzenheiser et al. (U.S. 2016/0340202 A1) (hereinafter “Lautzen”).

Regarding Claim 61:
Mark teaches a filter assembly operable to filter particulates in a water treatment system (see FIG. 1, treatment apparatus), the water treatment system including a base assembly capable of supporting a treatment assembly (see FIG. 1, base unit 3, and a water jug further comprising a lower section 1 and an upper section 2) (see page 7), said filter assembly comprising:
a filtration media operable to remove the particulates from water flowing through the filtration media (see FIG. 1, a replaceable filter cartridge 16) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), the filtration media including an upper end and a lower end with an exterior surface defined between the upper and lower ends (see FIG. 1, a replaceable filter cartridge 16 inherently includes an upper end and a lower end, see MPEP 2112) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), the filtration media including an internal void (see FIG. 1, a replaceable filter cartridge 16 further including an internal void where a flow of fluid flows through) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a lower end cap disposed on the lower end of the filtration media (Examiner’s note:  It is inherent for a filtration media to include a lower end cap and an upper end cap, see MPEP 2112) (see FIG. 1, a replaceable filter cartridge 16) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
an upper end cap disposed on the upper end of the filtration media, the upper end cap including a filter assembly outlet having at least one fluid opening in fluid communication with the internal void (see FIG. 1, a replaceable filter cartridge 16 further include an outlet for a flow of fluid to enter lower section 1 of water jug) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a central axis defined between the upper and lower ends of the filtration media (see FIG. 1, a replaceable filter cartridge 16 inherently includes an upper end and a lower end defined by an imaginary central axis) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a communicator (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11), the communicator configured to communicate data to a base communicator of the base assembly (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11);
wherein the filter assembly is positionable within the treatment assembly for filtering the particulates from the water flowing through the treatment assembly (see FIG. 1) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), wherein the filter assembly is positionable within the treatment assembly at first and second orientations about a longitudinal axis of the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation); and
wherein the communicator is disposed to communicate data to the base communicator in the first and second orientations (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Mark teaches wherein electrical connector 24 can be disposed/positioned in the handle 23 and further connected to the base unit 3 (see FIG. 1), and also teaches alternative configurations wherein the electrical connector 24 is in communication with the electrical connector in the base unit 3 to further provide power to the lamp (see pages 10-15).  However, one may interpret that Mark does not explicitly teach a wireless communicator disposed on the upper end cap, the wireless communicator configured to wirelessly communicate data to a base wireless communicator of the base assembly, wherein the wireless communicator is operable to communicate data to the wireless communicator absent a physical electrical connection with the wireless communicator, as recited in amended, independent claim 61.
Lautzen further teaches a water treatment system including an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned on the upper end cap of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate with the base communicator of Mark and to provide accurate data regarding the filtration media of Mark (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
 
Regarding Claim 62:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches the filter assembly is positional within the treatment assembly at any orientation with respect to the longitudinal axis of the treatment assembly, wherein regardless of the orientation of the filter assembly within the treatment assembly, the communicator is disposed to communicate with the base communicator (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Lautzen further teaches a water treatment system including an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned on the upper end cap of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate with the base communicator of Mark and to provide accurate data regarding the filtration media of Mark (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).



Regarding Claim 63:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 62 wherein Mark further teaches with the filter assembly within the treatment assembly, the central axis of the filter assembly is substantially aligned with the longitudinal axis of the treatment assembly, wherein the communicator is proximal to or aligned with the central axis of the filter assembly, whereby regardless of an angular orientation of the filter assembly with respect to the longitudinal axis of the treatment assembly, the communicator remains proximal to or aligned with the longitudinal axis of the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Lautzen further teaches a water treatment system including an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned on the upper end cap of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate with the base communicator of Mark and to provide accurate data regarding the filtration media of Mark (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).

Regarding Claim 64:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches the central axis of the filter assembly is substantially aligned with the longitudinal axis of the treatment assembly in an installed position within the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).

Regarding Claim 65:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches the filter assembly outlet includes an internal cavity, and wherein the communicator is disposed within the internal cavity of the filter assembly outlet (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Lautzen further teaches a water treatment system including an RFID system further including an RFID transceiver capable of communicating with an RFID chip contained in the replaceable cartridge 34 (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103).
Mark and Lautzen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system including the filter assembly of Mark to include an RFID communication system further including a transceiver and an RFID chip of Lautzen, wherein the RFID chip is positioned on the upper end cap of Mark and the RFID transceiver is positioned in the base assembly of Mark, in order to wirelessly communicate with the base communicator of Mark and to provide accurate data regarding the filtration media of Mark (see Lautzen FIG. 1C, a replaceable cartridge 34) (see Lautzen paragraph 103). 

Regarding Claim 66:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 61 wherein Mark further teaches a handle operable to facilitate removal of the filter assembly from the treatment assembly, wherein the handle is operable between a stowed position and an operable position (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Regarding Claim 67:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 66 wherein Mark further teaches the handle includes first and second outer supports that fit respectively within first and second support holders of the upper end cap, and wherein the handle includes first and second inner supports that are held captive by first and second keepers of the filter assembly outlet (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Regarding Claim 68:
The combination of Mark in view of Lautzen teaches the filter assembly of claim 67 wherein Mark further teaches the handle is rotatable and trapped with respect to the first and second keepers and the first and second support holders (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).








Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections regarding claims 61 and 62 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new claim objection is now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
A new set of 112(a) claim rejection regarding claims 61-68 is now made (see above).
The previous 112(b) claim rejection regarding claims 62-63 has been considered and is now withdrawn as a result of the current claim amendments.  However, a new 112(b) claim rejection is now made (see above).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773